Citation Nr: 0004658	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated 10 
percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1974.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1996 RO decision denied service 
connection for a lumbosacral spine disability (the Board 
finds that the veteran timely perfected an appeal from that 
decision, in light of VAOPGCPREC 9-97).  The RO later denied 
secondary service connection for a lumbosacral spine 
disability, and that is considered part of the appeal.  The 
veteran also appeals from a February 1997 RO decision which 
denied a TDIU rating, and from an August 1997 RO decision 
which granted an increased 10 percent rating for a service-
connected thoracic spine disability (the veteran appeals for 
a higher rating).

 
FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability, which 
developed years after service, was not caused or worsened by 
his service-connected thoracic back strain.

2.  The veteran's service-connected thoracic back strain 
produces no more than severe limitation of motion of the 
thoracic spine.

3.  The veteran's only established service-connected 
condition is thoracic back strain (rated 10 percent 
disabling).  He has a high school education, work experience 
as a welder and a limousine driver, and is unemployed.  His 
service-connected thoracic back strain does not prevent him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected thoracic back strain.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
thoracic back strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5291 (1999).

3.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's only established service-connected disability 
is thoracic back strain, rated 10 percent disabling.

The veteran served on active duty in the Navy from September 
1972 to December 1974.  A review of his service medical 
records shows that he was involved in a motorcycle accident 
on November 21, 1974; he reportedly "laid his cycle down" on 
the road to avoid hitting a car.  The veteran went to a 
hospital for treatment.  Multiple X-ray studies were negative 
for fractures, and the initial impressions were a possible 
cerebral concussion (although it was subsequently noted he 
apparently had not hit his head) and multiple abrasions.  He 
remained overnight in the hospital, and he was discharged to 
his ship on November 22, 1974.  Subsequent outpatient records 
reflect treatment for multiple abrasions and contusions, 
mostly of the right thigh.  Bed rest was prescribed, and the 
veteran was told to put heat on his back.  A November 1974 
treatment note shows that the veteran complained of back pain 
between both scapulae; the diagnosis was a muscle strain.  A 
December 1974 treatment note indicates that X-ray studies of 
various areas of the body including the dorsal and 
lumbosacral spine were normal.  On medical examination 
performed for separation purposes on December 30, 1974, the 
veteran's spine was found to be clinically normal.  Some 
right scar thighs were noted from the motorcycle accident the 
month before.  The veteran was given a regular (non-medical) 
release from active duty on December 31, 1974.  Service 
medical records are negative for a chronic low back 
(lumbosacral spine) disability.

At a March 1975 VA examination, the veteran complained of a 
"back problem."  On examination, there was tenderness in 
the thoracic spine primarily on the right from T3 to T8, and 
there was full range of motion of the thoracic spine, 
although movement was done reluctantly.  An X-ray study of 
the thoracic spine was normal except for very slight 
degenerative changes.  The diagnosis was thoracic back 
strain.  A low back disability was not diagnosed.

In a May 1975 decision, the RO established service connection 
for thoracic back strain, with a 10 percent rating.

In June 1977, the RO discontinued the veteran's disability 
compensation as he had failed to report for a VA examination.

Records indicate that in December 1981 the veteran fractured 
his right ankle, which required surgery.

In February 1982, the veteran requested that his disability 
compensation payments be reinstated.

At a March 1982 VA examination, the veteran was using a cane 
due to his recent right ankle injury.  He complained of back 
pain located a little below the belt line.  He reported that 
he injured his back during service in 1974 in an automobile 
accident and was then hospitalized for one or two weeks, that 
after such hospitalization he received therapy to his low 
back during service, and that he was discharged from service 
because of persisting back problems.  An X-ray study of the 
thoracolumbar spine showed no bone or joint abnormality.  The 
examiner indicated that the veteran apparently sustained a 
sprain of his low back which in a normal course of events 
should have long ago recovered, and said he found no 
objective evidence to support the veteran's continuing 
complaints.

In a May 1982 decision, the RO assigned a 0 percent rating 
for service-connected thoracic back strain.

A VA hospital discharge summary notes that the veteran was 
treated from July 1982 to August 1982 for an elective removal 
of a fibula screw (which had been inserted after the December 
1981 ankle fracture).  It was noted that the veteran gave a 
past history of chronic lumbosacral strain; such condition 
was listed on the hospital summary as a diagnosis which was 
noted but not treated.

By a statement dated in March 1995, the veteran asserted that 
his service-connected back disability had worsened; he 
reported treatment for this condition in the 1970s, and said 
he had no current medical records.

At a September 1995 VA examination, the veteran reported that 
he incurred a low back injury in an automobile accident 
during service, that he was then hospitalized for about four 
days, and that he was subsequently discharged from service 
due to back problems.  He said he had problems with his back 
after service but continued to work as a welder until 1983, 
when he stopped working due to low back pain.  He said he had 
constant low back pain, with occasional flare-ups, with 
radiation into the right lower extremity.  On examination, 
the examiner noted that the veteran was obese, and arose from 
a sitting to a standing position with some difficulty, which 
the examiner related to the veteran's weight.  He walked and 
performed all movements slowly and guarded his low back.  He 
complained of back pain during all maneuvers.  He could not 
stand on his heels or toes due to his weight.  Range of 
motion of the back was as follows:  forward flexion to 65 
degrees, backward extension to 0 degrees, right bending to 10 
degrees with complaints of low back pain at L5-S1, and left 
bending to 20 degrees without pain.  Straight leg raising was 
performed on the right to 30 degrees, which caused back pain, 
and on he raised his left leg to 60 degrees without pain.  

Paraspinal musculature was symmetrical, and a neurological 
examination revealed normal sensation in the L1 to S2 
dermatomes.  All muscles had full strength except for motions 
of dorsiflexion in the foot.  An X-ray study of the lumbar 
spine revealed vertebral bodies in satisfactory alignment; 
there was no evidence of fracture, destructive process, or 
degenerative disease.  The examiner also noted that an August 
1995 magnetic resonance imaging study (MRI) showed 
degenerative changes of the L5-S1 intervertebral disc with a 
central protrusion.  The examiner concluded that the veteran 
was a very obese male complaining of low back pain, and said 
there was no pain noted in the thoracic spine.  The examiner 
indicated that the veteran periodically had radiations in the 
right lower extremity, but no significant neurological 
findings were noted other than weakness of dorsiflexion in 
the foot.  There was tenderness at the L5-S1 junction which 
was compatible with the degenerative changes noted on the 
MRI.  The examiner opined that "These may be of a 
longstanding nature and could possibly be related to the 
accident that he had several years ago.  However, his body 
habitus also may significantly contribute to his back pain."

In June 1996, the veteran submitted a claim for an increased 
rating for his service-connected back disability.  He 
asserted that he was service-connected for a low back 
disability, and said he had severe back pain, and was 
planning to have back surgery.

VA medical records dated from April 1996 to June 1996 show 
that the veteran was involved in a motor vehicle accident in 
April 1996, and that he was working as a taxi driver in April 
1996.  An April 1996 treatment note shows that the veteran 
reported that he was involved in a motor vehicle accident in 
which the vehicle rolled over that morning, and complained of 
chest pain.  In a subsequent treatment record, it was noted 
the veteran reported that his recent motor vehicle accident 
occurred when he tried to avoid hitting a deer, his car 
flipped over several times, and he struck the steering wheel 
with his chest.  The veteran complained of chest pain and 
pain in the left buttock radiating down his left leg.  On 
examination, there was mild pain of the left sciatic notch, 
with no palpable muscle spasm.  Straight leg raising tests 
were negative, reflexes were 2+ throughout, and the veteran 
could walk on his heels and toes.  The diagnoses were sternal 
pain and left sciatic nerve root irritation.  Subsequent 
medical records reflect treatment for low back pain.  A June 
1996 treatment note shows that the veteran reported back pain 
in the lumbar area since an April 1996 motor vehicle 
accident.  He also said he had back problems for years.

VA medical records dated in June 1996 reflect that the 
veteran was diagnosed with a lumbar disc herniation, and 
underwent a microdiscectomy at L5-S1.

By a statement dated in July 1996, a VA neurologist stated 
that the veteran had failed back syndrome with significant 
pain and weakness in the low back and leg.  He stated that 
the veteran underwent lumbar spine surgery in June 1996 for 
removal of a severe disc herniation, continued to have 
symptoms post-operatively, and was being considered for 
additional surgery.  He stated that the veteran was disabled 
and unable to work, for a period likely in excess of one 
year.

VA hospital records dated from July 1996 to August 1996 show 
that the veteran was diagnosed with recurrent left S1 
radiculopathy.  The discharge summary shows that the veteran 
reported a long history of chronic low back pain dating back 
to service in the Navy, with recent recurrence status post 
motor vehicle accident in April 1996 and recent L5-S1 
diskectomy in June 1996.  In July 1996, the veteran underwent 
a left hemilaminectomy at L5, and a medial facetectomy and 
L5-S1 foraminotomy, and neurolysis at left L5.  Medical 
records dated in August 1996 reflect that the veteran 
underwent post-surgical rehabilitation and antibiotic 
treatment.

By a statement dated in October 1996, the veteran submitted a 
claim for a TDIU rating. 

By a letter dated in September 1996, a VA doctor stated that 
he had been treating the veteran, who had a laminectomy, and 
who did not have strength in his left leg.  He said the 
veteran continued to need narcotic medication to control his 
pain, and was not currently employable.

In November 1996, the veteran submitted an Income-Net Worth 
and Employment Statement.  He reported he had a high school 
education.  He said that he became too disabled to work in 
February 1996, and last worked as a limousine driver.  He 
said he had to quit his last job due to low back pain.

In December 1996, the veteran submitted an annotated copy of 
a November 1996 VA invoice for his medications.  The entries 
note that he is a service-connected veteran.  The veteran 
also submitted photocopies of VA medical records dated in 
December 1996.  At a December 1996 VA examination, the 
examiner noted that the veteran was unable to bend, squat or 
walk on his toes, and had numbness of both legs.  The 
diagnoses were status post laminectomy and chronic low back 
pain.  By a letter dated in December 1996, a VA doctor  
indicated that the veteran was being treated at the Chronic 
Pain Clinic.  He said the veteran used a cane as he had 
unpredictable weakness of the limbs.  He said, "The current 
problem, as I understand started from a service related 
injury sustained long time ago."  He noted that the veteran 
recently had two back surgeries which did not eliminate his 
symptoms, and had been attending the clinic to obtain pain 
medication.  He said that since the veteran took large 
amounts of narcotic medication, he was unable to perform jobs 
which required concentration and efficiency.

VA outpatient treatment records dated from December 1996 to 
September 1997 reflect treatment for chronic low back pain.  
A December 1996 treatment note shows that the veteran 
reported incurring a fracture of the lumbar spine 20 years 
previously.

At a July 1997 VA examination, the veteran reported that he 
injured his middle and low back in a motorcycle accident in 
1974.  He reported that he had constant middle and low back 
pain since a laminectomy in June 1996.  He complained of 
frequent radiation down the left posterior thigh, associated 
with numbness and weakness of the left lower extremity, and 
said his pain was increased by activity and decreased by 
rest.  He reported that he took morphine on a daily basis, 
and had been forced to avoid all but sedentary activity.  On 
examination, the veteran was markedly overweight.  He rose 
and stood very slowly and used a walker to ambulate, but did 
not seem to have an organic requirement for it.  The 
veteran's gait was staggering, and appeared non-organic.  The 
veteran refused to walk on his heels or toes, or to hop or 
squat.  There was an 8-inch well-healed laminectomy incision, 
and marked diffuse tenderness, with no paraspinal spasm.  
Straight-leg raising tests were positive at 15 degrees 
bilaterally.  Range of motion was as follows:  forward 
flexion to 20 degrees, backward extension to 20 degrees, 
right and left lateral flexion to 25 degrees, and right and 
left lateral rotation to 20 degrees.  

The examiner stated that the veteran claimed pain on all 
movements and an inability to move beyond the above limits, 
but added that there was no objective evidence of either.  On 
neurological examination, the veteran claimed decreased 
sensation to pin and touch over the whole left lower 
extremity in a non-dermatomal distribution.  Motor function 
was difficult to evaluate as the veteran had marked give-way 
weakness.  Deep tendon reflexes were 1+ and equal.  There was 
no Babinski's reflex.  An X-ray study of the thoracic spine 
showed that the vertebral bodies were in satisfactory 
alignment with no evidence of fracture or destructive 
process.  There was minimal spondylosis at T8-T9.  An X-ray 
study of the lumbosacral spine showed that the vertebral 
bodies were in satisfactory alignment with no evidence of 
fracture or destructive process.  There was strongly 
suggestive evidence of chronic disc degeneration at the L5-S1 
level with associated subchondral sclerosis, and there was 
evidence of laminectomies at L4-L5.  The diagnostic 
impression was status post laminectomy, lumbosacral spine, 
times two.  In an August 1997 addendum, the examiner noted 
that he had reviewed the veteran's claims file, and the range 
of motion of the thoracic spine was markedly reduced in all 
areas, but there appeared to be no objective reason for this.  
He stated that the pain was difficult to assess because of a 
marked functional overlay.  He said, "In sum it is possible 
that the low back condition is secondary to the thoracic 
condition, and that both are service-related.  However there 
are so many non-organic findings and so few organic findings 
that significant clinical pathology is not demonstrated."  
He added that the veteran's obesity might be a contributing 
factor to any discomfort.

In August 1997 the RO returned the VA examination to the 
doctor for clarification.

In a subsequent August 1997 addendum, the VA examiner stated 
that while in service, the veteran was involved in a 
motorcycle accident in which he sustained an injury to the 
upper back, between the scapulae, and there was no 
contemporaneous evidence whatsoever of involvement of the 
lumbar area.  He noted that there was no clinical evidence of 
lumbar pathology until the mid-1980s.  He noted that he had 
reviewed the claims file and said, "While it is possible 
that the lumbar disorder may be secondary to the thoracic 
condition (and, thus, that both are service-connected), it is 
my opinion that this is NOT as likely as not to be the case.  
There are so many non-organic findings and so few organic 
findings that significant clinical pathology is not 
demonstrated.  In addition, the patient's obesity may well be 
a contributing factor to any discomfort."

In an August 1997 decision, the RO granted an increased 10 
percent rating for service-connected limitation of motion of 
the thoracic spine.

By a statement dated in October 1997, the veteran asserted 
that he had a damaged left sciatic nerve, which had been 
caused by "thoracic spinal damage L5 disc."  He said that 
his condition was incurred in service and had worsened each 
year.  By a statement received in November 1997, he said that 
his service-connected thoracic back strain was more disabling 
than currently evaluated, and he was unemployable due to this 
condition.  He reiterated his assertions in a December 1997 
statement, and related that he injured his sciatic nerve in 
an in-service motorcycle accident.  He said his thoracic 
spine condition caused his L5 disc to rub against his sciatic 
nerve.

By a letter dated in March 1998, a VA doctor indicated that 
the veteran was not capable of being employed.  He added, 
"It may have something to do with injury in Navy before (low 
back area)."

At a March 1998 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he was taking morphine for 
his back condition and it relieved his pain but rendered him 
unable to concentrate.  The veteran's representative asserted 
that the veteran's low back disability was either incurred in 
an in-service motorcycle accident or was related to his 
service-connected thoracic back strain.  The veteran stated 
that he had limitation of motion of the spine, and he was 
unable to tie his shoes or walk for any major distance.  He 
testified that he had not worked for the past four years due 
to his back condition.  He stated that his VA doctor told him 
his low back disability was related to his in-service 
motorcycle accident or to his service-connected thoracic back 
strain.

In a July 1998 written statement, the veteran's 
representative asserted that the veteran's service-connected 
thoracic back strain aggravated his non-service-connected low 
back disability.  In a January 1999 statement, the veteran's 
representative asserted that the veteran's low back 
disability was either incurred in a motorcycle accident 
during service, or was caused by the service-connected 
thoracic back strain.

II.  Analysis

A.	Service Connection for a Lumbosacral Spine Disability 

The veteran's claim for service connection for a lumbosacral 
spine (low back) disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic conditions, including 
arthritis, when such is manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder; 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service medical records demonstrate that the veteran was 
injured in a motorcycle accident in November 1974.  His 
injuries primarily involved superficial abrasions, and he 
spent one night in the hospital before being sent back to his 
ship.  He thereafter received outpatient treated for 
complaints of back pain between the scapulae, and was 
diagnosed with a muscle strain.  X-ray studies of the entire 
spine were negative.  On medical examination performed for 
separation purposes in December 1974, the veteran's spine was 
normal.  Service medical records are negative for a chronic 
low back disability, and there is no evidence of arthritis of 
the lumbosacral spine within the year after the veteran's 
service.

At a March 1975 VA examination, there was tenderness in the 
thoracic spine primarily on the right from T3 to T8, and 
there was full range of motion of the thoracic spine.  The 
diagnosis was thoracic back strain.  A lumbosacral spine 
disability was not noted.  

There is no medical evidence of a lumbosacral spine condition 
until 1982, many years after service.  At a March 1982 VA 
examination, the veteran complained of back pain located a 
little below the belt line.  He reported that he injured his 
back in service in 1974 in an automobile accident, that he 
was then hospitalized for one or two weeks, that he then 
received therapy to his low back during service, and that he 
was discharged from service due to back problems.  The Board 
notes that this history recited by the veteran is inaccurate; 
service records show hospitalization for only one day for 
superficial injuries (not a low back disorder) from the 
accident, subsequent outpatient records in service show no 
chronic low back disorder, and the veteran was not discharged 
from service because of back problems.  At the March 1982 VA 
examination, an X-ray study of the thoracolumbar spine showed 
no bone or joint abnormality.  The examiner stated that the 
veteran apparently sustained a sprain of his low back which 
in a normal course of events should have long ago recovered, 
and said he found no objective evidence to support the 
veteran's continuing complaints.  The Board notes that the 
March 1982 VA examination is negative for a low back disorder 
and, moreover, the examiner's comment, suggesting the veteran 
had a low back strain in service, is based on an erroneous 
history provided by the veteran.

Some later medical records from 1982 show a diagnosis of 
chronic lumbosacral strain.  This apparently was based on a 
history provided by the veteran, and, in any event, it is 
many years after service.  

There are no subsequent medical records of a low back 
condition until the mid-1990s.  At a September 1995 VA 
examination, the veteran reported that he incurred a low back 
injury in an automobile accident during service, that he was 
then hospitalized for about four days, and that he was 
subsequently discharged from service due to back problems.  
The Board again notes that this history recited by the 
veteran is erroneous.  An X-ray study of the lumbar spine 
revealed vertebral bodies in satisfactory alignment; there 
was no evidence of fracture, destructive process, or 
degenerative disease.  The examiner noted that a recent MRI 
showed degenerative changes of the L5-S1 intervertebral disc 
with a central protrusion.  The examiner concluded that the 
veteran was a very obese male complaining of low back pain, 
and said there was no pain noted in the thoracic spine.  The 
examiner opined that the MRI findings might be of a 
longstanding nature and could possibly be related to an 
accident that he had several years ago.  The Board notes that 
to the extent the examiner's statement suggests the veteran's 
current low back condition was due to a service injury, such 
is based on an erroneous history recited by the veteran.

Medical records show the veteran was in a motor vehicle 
accident in April 1996 in which his car rolled over.  He was 
subsequently treated for a herniated disc at L5-S1, and this 
included two low back surgeries in June and July 1996.  Later 
medical records show treatment for the postoperative low back 
condition.  A June 1996 treatment note shows that the veteran 
reported back pain in the lumbar area since the April 1996 
motor vehicle accident.  He also said he had back problems 
for years.  A hospital discharge summary dated in August 1996 
shows that the veteran reported a long history of chronic low 
back pain dating back to service in the Navy, with recent 
recurrence status post motor vehicle accident in April 1996 
and recent L5-S1 diskectomy in June 1996.  By a letter dated 
in December 1996, a VA doctor  indicated that the veteran was 
being treated at the Chronic Pain Clinic.  He said, "The 
current problem, as I understand started from a service 
related injury sustained long time ago."  The Board notes 
that this statement appears to be nothing more than a mere 
transcription of unsubstantiated history provided by the 
veteran.  A December 1996 treatment note shows that the 
veteran reported incurring a fracture of the lumbar spine 20 
years previously.  The Board notes that this also is an 
erroneous history; the records show the veteran never 
fractured his lumbar spine.

At a July 1997 VA examination, the veteran reported that he 
injured his middle and low back in a motorcycle accident in 
1974.  The examiner stated that "In sum it is possible that 
the low back condition is secondary to the thoracic 
condition, and that both are service-related.  However there 
are so many non-organic findings and so few organic findings 
that significant clinical pathology is not demonstrated."  
He later added that a review of the service medical records 
showed no contemporaneous evidence whatsoever of involvement 
of the lumbar area.  He noted that there was no clinical 
evidence of lumbar pathology until the mid-1980s.  He 
indicated that he had reviewed the claims file and said, 
"While it is possible that the lumbar disorder may be 
secondary to the thoracic condition (and, thus, that both are 
service-connected), it is my opinion that this is NOT as 
likely as not to be the case.  There are so many non-organic 
findings and so few organic findings that significant 
clinical pathology is not demonstrated." 

By a letter dated in March 1998, a VA doctor indicated that 
the veteran was not capable of being employed.  He added, 
"It may have something to do with injury in Navy before (low 
back area)."  The Board notes that this is merely a 
recitation of the veteran's unsubstantiated history of a low 
back injury in service.

The Board notes that while some doctors have recently stated 
that the veteran incurred a lumbosacral spine disability 
during service, all such medical statements are based on an 
erroneous history provided by the veteran.  As such, these 
medical statements have no probative value in connecting the 
current low back condition to service (as required for direct 
service connection).  LeShore v. Brown, 8 Vet.App. 406 
(1995); Reonal v. Brown, 5 Vet.App. 458 (1993).  As correctly 
pointed out by the VA examiner who reviewed the veteran's 
records in 1997, the service medical records show no chronic 
low back disability (in connection with the motorcycle 
accident or otherwise), and low back problems are not shown 
until many years after service.  The weight of the credible 
evidence demonstrates that the veteran's current lumbosacral 
spine disability, including the postoperative herniated disc, 
began many years after service and was not caused by any 
incident of service.  The Board concludes that a low back 
disorder was neither incurred in nor aggravated by service, 
and there is no basis for direct service connection.  

As to secondary service connection for a lumbosacral spine 
condition, the medical records do not indicate that the 
service-connected thoracic spine disability either caused or 
aggravated the lumbosacral spine disability.  Since service 
the thoracic spine disability has been either minimally 
symptomatic or asymptomatic.  A lumbosacral spine condition, 
however diagnosed, developed years after service, and a 
herniated disc of the lumbosacral spine only recently 
appeared.  The medical records do not suggest that the 
lumbosacral spine disability was actually caused by the 
service-connected thoracic spine condition, nor do they 
identify any increment of lumbosacral spine disability 
attributable to alleged aggravation from the service-
connected thoracic spine condition.  The VA doctor who 
reviewed the veteran's records in 1997 opined that it was 
unlikely that the veteran's lumbosacral spine disability was 
secondary to the thoracic spine disability.  The weight of 
the credible evidence is against secondary service connection 
for a lumbosacral spine condition.

The veteran and his representative have asserted that a 
lumbosacral spine disability was either incurred during 
active service, or is secondary to service-connected thoracic 
back strain.  As laymen, they are not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a lumbosacral spine disability, on 
either a direct or secondary basis.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.	Increased Rating for Thoracic Back Strain 

The veteran's claim for an increase in a 10 percent rating 
for his service-connected thoracic back strain is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted, and thus the 
symptoms due to the veteran's non-service-connected low back 
disability may not be considered when rating the service-
connected thoracic back strain.  38 C.F.R. § 4.14.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when moderate or severe 
in degree.  38 C.F.R. § 4.71a, Code 5291.  The veteran's 
thoracic back strain is rated 10 percent disabling, the 
maximum rating available under this code, and hence an 
increased rating is not in order.

The doctor who examined the veteran in 1997 noted that the 
veteran's range of motion of the thoracic spine was markedly 
reduced in all areas, although the doctor suggested that such 
limitation was largely non-organic and due to functional 
overlay.  Even assuming that the veteran has severe 
limitation of motion of the thoracic spine due to thoracic 
strain, such supports no more than the current 10 percent 
rating.

The medical evidence does not demonstrate that there is 
ankylosis of the thoracic spine, fractures of the thoracic 
spine, or intervertebral disc syndrome of the thoracic spine, 
and thus the rating criteria pertaining to such conditions 
are inapplicable.  38 C.F.R. § 4.71a, Codes 5285, 5288, 5293.

Although the Board, in the first instance, may not assign an 
extraschedular rating, it is noted that the veteran's 
thoracic spine disorder does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no hospitalizations for the service-connected 
thoracic back strain, and there is no evidence of marked 
interference with employment in recent years due solely to 
the thoracic back strain, beyond the industrial impairment 
acknowledged by the schedular rating.

The Board finds the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for an increased rating for 
service-connected thoracic back strain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.	TDIU Rating

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's only service-connected disability is thoracic 
back strain, rated 10 percent disabling.  The veteran does 
not satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether his service-connected disability precludes him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Medical records from recent years primarily reflect ongoing 
treatment for a non-service-connected lumbosacral spine 
disability.  Such records reflect little in the way of 
treatment for service-connected thoracic back strain, the 
veteran's only service-connected disability.  Several medical 
records have indicated that the veteran is unable to 
currently work as a result of his non-service-connected 
lumbosacral spine disability, but the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14.  There is no medical opinion 
that the veteran is unable to work due only to the service-
connected thoracic spine strain.

The veteran has a high school eduction, last worked in 1996 
as a driver, and has previous work experience as a welder.  
There is no probative evidence in the record to suggest that 
he is incapable of performing his previous work, or other 
forms of similar work, due solely to the established service-
connected thoracic spine strain.  While his service-connected 
disability may minimally limit him when performing some forms 
of work, it does not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for a lumbosacral spine disability is 
denied.
 
An increased rating for thoracic back strain is denied.

A TDIU rating is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 



